Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 1663901 A).
Regarding claim 1, Brown teaches a trash can lid fastener, comprising: a bracket (16, 19) having a first arm (16) and a second arm (19); wherein the second arm is orthogonally affixed to the first arm at an end thereof; a plurality of apertures (holes that receive 18) is disposed through the first arm; wherein the plurality of apertures is configured to secure the first arm to a first targeted surface via a first arm fastener (18); a shoulder (13) perpendicularly disposed on a contact surface of the second arm (the shoulder 13 is perpendicular to the length of the slot 20); the shoulder slidably engaged within a slot (20); at least one second arm fastener (12) extending through the slot in operable connection with the shoulder, such that engagement of the second arm fastener enables adjustability along the slot (fig. 3).
Regarding claim 3, Brown teaches the trash can lid fastener of claim 1, wherein the slot (20) is longitudinally disposed along the second arm (19), such that the slot runs parallel to an edge of the second arm.  
Regarding claim 8, Brown teaches a method of securing a trash can lid (15, 17) in a closed position, comprising: placing a bracket (16, 19) having a first arm (16) and a second arm (19) upon a top end of a trash can; wherein the second arm is orthogonally affixed to the first arm at an end thereof; a plurality of apertures (holes receiving 18) is disposed through the first arm; a shoulder (13) perpendicularly disposed (the shoulder 13 is perpendicular to the length of the slot 20) on a contact surface of the second arm; the shoulder slidably engaged within a slot (20); at least one second arm fastener (12) extending through the slot in operable connection with the shoulder, such that engagement of the second arm fastener enables adjustability along the slot (fig. 3); securing the first arm to a side portion of a trash can via the first arm fastener; placing the shoulder into a position flush against a trash can lid via actuation of the second arm fastener (shoulder 13 is flush against the lid 15, 17 in fig. 2, note that the examiner is interpreting the extension of 17 down the sides as part of the lid).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 1663901 A) in view of Saincome (US 5388876 A).
Regarding claim 2, Brown teaches the trash can lid fastener of claim 1, however fails to teach further comprising at least one pad disposed on a lower side of the first arm.

It would have been obvious to one of ordinary skill in the art to incorporate a pad as taught by Saincome and many others in the art under the fist arm of Brown to prevent wear on the lid of the trash receptacle.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 1663901 A) in view of Goodfellow (GB 2503765 A).
Regarding claim 4, Brown teaches the trash can lid fastener of claim 1, however fails to teach wherein the second arm fastener comprises a wing nut in operable connection with a threaded rod mounted upon the shoulder.  
Goodfellow teaches a similar trash can lid fastener utilizing a wing nut (5) and a threaded rod (3) as a fastening method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown with that of Good fellow to incorporate a threaded rod and wing nut as the second arm fastener.  Utilizing a wing nut and threaded rod allows for easy installation and adjustment throughout the life of the fastener.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 1663901 A) in view of Saincome (US 5388876 A) and further in view of Goodfellow (GB 2503765 A).
Regarding claim 6, Brown teaches a trash can lid fastener, comprising: a bracket (17) having a first arm (16) and a second arm (19); wherein the second arm is orthogonally affixed to the first arm at an end thereof; a plurality of apertures (holes that receive 18) disposed through the first arm; wherein the plurality of apertures is configured to secure the first arm to a first targeted surface via a first arm fastener (18); a shoulder (13) perpendicularly disposed on a contact surface of the second arm (the shoulder 13 is perpendicular to the length of the slot 20); the shoulder slidably engaged within a slot (20); at least one second arm fastener (12) extending through the slot in operable connection with the shoulder, such that engagement of the second arm fastener enables adjustability along the slot (fig. 3).
Brown fails to teach at least one pad disposed on a lower side of the first arm and wherein the second arm fastener comprises a wing nut in operable connection with a threaded rod mounted upon the shoulder.  
Saincome teaches a similar lid latching device comprising at least one pad (50) disposed on a lower side of the first arm.  
It would have been obvious to one of ordinary skill in the art to incorporate a pad as taught by Saincome and many others in the art under the first arm of Brown to prevent wear on the lid of the trash receptacle.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Brown in view of Saincome fails to teach wherein the second arm fastener comprises a wing nut in operable connection with a threaded rod mounted upon the shoulder.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown with that of Good fellow to incorporate a threaded rod and wing nut as the second arm fastener.  Utilizing a wing nut and threaded rod allows for easy installation and adjustment throughout the life of the fastener.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 7, Brown in view of Saincome and further in view of Goodfellow teach the trash can lid fastener of claim 6, Goodfellow further teaches comprising a washer (4) disposed between the wing nut and an upper surface of the second arm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675